By the Court,

Cole, J.
From the'testimony given upon the trial of this cause in the court below, we are of the opinion that the jury were fully justified in ‘finding for the defendants in error.
The evidence goes to show most satisfactorily, that the defendants never trusted Hall for the goods sold, and that they *190supposed the goods were purchased by Ilall for Bowrenorj ia the language of the witness Whaley, that “they sold the goods to Bowren through Hall, as Bowren’s agent, and that Hall’s name was never on their books.” ■
The evidence further goes strongly to support the conclusion that Hall, in purchasing the goods, acted as the authorized agent of Bowren. These facts were undoubtedly established to the satisfaction of the jury, and consequently, by the clearest principles of law, the plaintiff in error became liable to pay for the goods.
T.he instructions asked for by the plaintiff in error may be correct as propositions of law, but we do not think they had any bearing upon the case made out by the testimony, and consequently, the refusal of the court below to give them to the jury cannot be assigned for error.
Exception is taken to that portion of the charge of the judge, in which he states, “that if the jury believe from the testimony that the defendant received the goods, they need not inquire whether he purchased them or not; and vice versa, if the jury, from the testimony, believe that the defendant purchased the goods, they need not inquire whether he received them.” H all the testimony is embraced in the bill of exceptions, we do ■not see any relevancy whatever in this charge, and although open to criticism, as propositions of law, yet we think it could not have misled the jury. Substantial justice seems to have been done in the case, and it would be a great hardship to order a new trial because immaterial instructions were refused, or observations made by the court, which, though-unsound, had no pertinency to the case.
The judgment of the Circuit Court is affirmed, with costs.